internal_revenue_service p o box cincinnati oh number release date date legend b city dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you are a testamentary trusted managed by a financial_institution you fund a scholarship program to enhance access to higher education specifically you provide scholarships to meritorious students of the b school system to attend the college university or technical school of his her choice letter catalog number 58263t the entire senior class is eligible to apply along with being a member of the senior class the applicant must intend to pursue a course of higher education in a college university or technical school and submit a complete application the program is publicized at the school system through a scholarship list distributed to seniors it is also announced over the school's public address system and information is posted in the front office the superintendent of the school district the principal of high school a guidance counselor for the high school and three other individuals as the other committee members may choose serve as you selection committee your committee considers each applicant's gpa course rigor and honorable character for example a student with a relatively high gpa but with a less rigorous course load than other students would not be evaluated as high as students with lower gpas but more rigorous courses when students have equally rigorous courses gpa may be a deciding factor the scholarship is not based on need the scholarship applications are ranked and submitted to your trustee the trustee makes the final selection the award is paid directly to the university college or technical school where the recipient attends or will attend the university college or technical school must agree to refund any unused portion of the scholarship if a recipient fails to meet any term or condition of the scholarship you will also notify your trustee if the recipient fails to meet any term or condition of the scholarship if the university college or technical school will not agree to such terms your trustee will obtain the needed reports and grade transcripts from the scholarship recipient you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensuring other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you will maintain all records to document individual grants including information obtained to evaluate grantees establish the amount and purpose of each grant and identify whether a grantee is a disqualified_person letter catalog number 58263t --- - - ------------------------------- establish that you undertook the supervision and investigation of grants described above scholarships are renewable and reviewed annually by your scholarship advisory committee committee students must provide proof of continued enrollment to the guidance office of the b school system your trustee will decide whether a scholarship is renewed for the student's second third or fourth years the trustee will make the final selection as to a student's renewal the award amount and number of students selected will vary depending on the net_income and or the amount that must be distributed to satisfy code sec_4942 on an annual basis your trustee provides your committee with the distributable_amount the committee then decides the number and amounts of scholarships to be given for that academic year basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58263t you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
